Citation Nr: 0912686	
Decision Date: 04/06/09    Archive Date: 04/15/09

DOCKET NO.  06-13 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.  

2.  Entitlement to service connection for a left hip 
disorder.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran's active service extended from February 1957 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  

The issues of entitlement to service connection for left knee 
and hip disorders are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In November 2002, the RO denied service connection for 
disc degeneration, L5-S1, as secondary to the service-
connected disability of degenerative arthritis of the right 
knee with total knee replacement.  The Veteran was notified 
in December 2002 and did not submit a timely notice of 
disagreement.  

2.  The evidence of record at the time of the November 2002 
RO decision included:  service treatment records, post 
service treatment records and VA examination reports, as well 
as statements from the Veteran.  The evidence at the time of 
the November 2002 decision provided medical documentation of 
the claimed back disorder and of the service-connected right 
knee disability.  

3.  The evidence received since the November 2002 RO decision 
is cumulative and redundant.  It continues to show the 
existence of the claimed back disorder and of the service-
connected right knee disability.  

4.  The evidence of record at the time of the November 2002 
RO decision did not include any competent medical evidence 
connecting the claimed back disorder to any incident of 
service or to a service-connected disability.  

5.  The evidence received since the November 2002 RO decision 
still does not include any competent medical evidence 
connecting the claimed back disorder to any incident of 
service or to a service-connected disability.  


CONCLUSIONS OF LAW

1.  The November 2002 RO decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  

2.  Evidence received since the RO's November 2002 RO is not 
new and material and the Veteran's claim of entitlement to 
service connection for a back disorder is not reopened. 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  A 
notice that fully complied with the requirements of the VCAA 
was sent to the claimant in November 2004.  This notice told 
the Veteran what information and evidence was necessary both 
to reopen the claim and to establish entitlement to the 
underlying benefit sought.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  It was sent before the claim to reopen was 
adjudicated by the RO in March 2005.  In March 2006, 
additional notice was provided regarding potential ratings 
and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  Because the claim to reopen is being denied, 
neither a rating nor an effective date will be assigned, so 
the Veteran was not prejudiced by this late notice.  Thus, VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  Therefore, the 
Board may decide the appeal without a remand for further 
notification.  Moreover, because the claim is not reopened, 
VA has no duty to assist the Veteran in further development 
of the claim.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

In order to establish primary or direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability.  See 38 U.S.C.A. §§ 101(16), 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008); see also Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  In this case, the 
Veteran does not claim and the evidence does not show that 
his back disability began in service.  

Instead, the Veteran claims that his back disability is the 
result of injury to his right knee during service, for which 
service connection has been established.  Secondary service 
connection may be granted for a disability which is 
proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  Secondary 
service connection requires evidence of a connection to a 
service-connected disability.  See Reiber v. Brown, 7 Vet. 
App. 513 (1995).  An appellant's own conclusion, stated in 
support of his claim, that his present disability is 
secondary to his service-connected disability is not 
competent evidence as to the issue of medical causation.  See 
38 C.F.R. § 3.159 (2008); see also Grivois v. Brown, 6 Vet. 
App. 136 (1994).  

In this case, in conjunction with the Veteran's claim for 
service connection for his right knee disability, there was 
extensive development of private medical records, a VA 
examination was done, and medical opinions obtained.  Based 
on this evidence, in July 2002, the RO granted service 
connection for degenerative arthritis of the right knee with 
a total knee replacement.  In August 2002, the RO received 
the Veteran's request for an increase.  He wrote that the 
service-connected disability was worsening and he had 3 
secondary disabilities, including a back condition.  A VCAA 
compliant notice letter was sent to him in August 2002 and he 
was afforded a VA examination in October 2002.  In November 
2002, the RO denied service connection for disc degeneration, 
L5-S1, as secondary to the service-connected disability of 
degenerative arthritis of the right knee with total knee 
replacement.  The Veteran was notified in December 2002 and 
did not submit a timely notice of disagreement.  Decisions of 
the RO which are not appealed are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2008).  

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the claim 
will be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 2002).  A claimant may reopen a 
finally adjudicated claim by submitting new and material 
evidence.  New evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2008).  

The United States Court of Appeals for the Federal Circuit 
has held that this is a jurisdictional matter.  That is, no 
matter how the RO developed the claim, VA has no jurisdiction 
to consider the claim unless the appellant submits new and 
material evidence.  Therefore, whether the RO considered the 
issue or not, the first determination which the Board must 
make, is whether the Veteran has submitted new and material 
evidence to reopen the claim.  See Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  

In determining if the evidence is new and material we must 
consider what evidence was in the record at the time of the 
original denial.  Here, review of the claims folder shows 
that at the time of the November 2002 denial, the record 
contained numerous clinical notes and statements from private 
physicians showing the Veteran had both right knee and low 
back disabilities.  However, none of the medical personnel 
provided opinions or any other evidence linking the back 
disorder to service or to any service-connected disability, 
including the right knee.  While the VA examiner, in October 
2002, diagnosed lumbar disc degeneration lumbar spine, he did 
not connect it to the service-connected right knee injury.  
The back claim was subsequently denied in November 2002.  

As the Veteran was informed in his November 2004 VCAA notice 
letter, the claim was previously denied because the evidence 
of record did not show the disability was related to his 
right knee condition, nor was there any evidence of a 
disability during service.  To be new and material, the 
evidence the Veteran submits to reopen the claim must relate 
to these facts.  However, the Veteran has not submitted any 
competent evidence to connect his back disability to service 
or to a service-connected disability.  

In letters from May 2001 to November 2006, a private 
physician, M.A.S., M.D., addressed left knee and leg pain 
without mention of the Veteran's back.  Recently received 
letters from L.M.G., M.D., span the period from August 2001 
to June 2006.  Some are duplicates of letters already in the 
file.  Again, Dr. L.M.G. addressed the left lower extremity, 
without comment as to the Veteran's spine.  In December 2003, 
a private physical therapist reported left hip and lateral 
thigh pain, without mention of the Veteran's back.  

The private records previously in the file show the Veteran 
had reflex sympathetic dystrophy affecting both lower 
extremities.  (Service connection has been denied for this 
neuropathy.)  Duplicate records have been received showing 
this non-service-connected neurologic disorder was treated 
with a lumbar sympathetic block on several occasions.  The 
etiology of this neurologic disorder was undetermined, 
although at one point, positive tests for arsenic implicated 
poisoning.  There is nothing in these records that would 
connect the Veteran's back disorder to his service or to a 
service-connected disability.  

On VA examination in August 2005, lumbar disc disease was 
diagnosed.  The examiner expressed the opinion that he could 
not attribute the condition to be secondary to the Veteran's 
right knee condition without resorting to speculation.  

In June 2006, the Veteran testified at a hearing before a 
decision review officer at the RO, he told of his various 
back and lower extremity symptoms.  As a lay witness, the 
Veteran does not have the medical training and experience to 
provide competent evidence connecting one diagnosis to 
another.  38 C.F.R. § 3.159 (2008); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) quoting Frye v. United 
States, 293 F.2d 1013, 1014 (1923).  

In conclusion, when the claim for service connection for a 
back condition was denied in November 2002, there was 
evidence that the Veteran had a service-connected right knee 
disability and that he had a back disorder, but the claim was 
denied because there was no competent medical evidence 
connecting the two or connecting the back disorder to any 
incident in service.  The evidence remains in that state.  
There is no dispute that the Veteran has a service connection 
right knee disorder and a back disorder.  However, there is 
still no competent evidence connecting the claimed back 
disorder to any service-connected disability or to any 
disease or injury during service.  There is nothing meeting 
the definition of new and material evidence, so VA is 
prevented from reopening the claim.  


ORDER

Since new and material evidence has not been received, the 
petition to reopen a claim of entitlement to service 
connection for a back disorder is denied.  


REMAND

The August 2005 VA examination concluded with the examiner 
expressing an opinion to the effect that he could not 
attribute the left hip or left knee disabilities to be 
secondary to the service-connected right knee disability 
without resorting to speculation.  That is understandable 
considering that there were no findings for the right knee.  
Without right knee findings, the impact of the right knee 
impairment is left to speculation.  An adequate examination 
requires examination of the service-connected right lower 
extremity.  The August 2005 examination was specifically 
inadequate as to items such as leg length discrepancies and 
gait impairment.  

The X-ray studies were also inadequate.  The examiner noted 
that X-rays of the lumbar spine, done in October 2002, 
revealed degenerative disc disease.  A private orthopedist, 
D.G.B., M.D., reported in September 1996, that X-rays of the 
Veteran's knees showed osteoarthritis, the right knee greater 
than the left.  The Board's review of the file does not 
disclose any X-rays of the left hip.  The VA examiner, in 
August 2005 diagnosed degenerative joint disease in the left 
hip and left knee, but did not identify any X-rays or other 
imaging studies to support that diagnosis.  

Under these circumstances, a complete and adequate 
examination is required.  

Accordingly, the claims for service connection for left knee 
and hip disorders are REMANDED for the following action:

1.  The Veteran should be scheduled for 
X-ray studies of both hips and both 
knees.  

2.  Thereafter, the Veteran should be 
scheduled for an orthopedic 
examination.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination.  The X-ray films of both 
hips and both knees should also be made 
available to the examiner for review.  
Any additional tests or studies that 
may be required to respond to the 
following inquiries should be done.  

a.  What are the correct diagnoses for 
the Veteran's left hip and left knee 
disorders?  What are their current 
manifestations?  

b.  What are the manifestations of the 
service-connected right lower extremity 
disorder.  (Service connection has been 
denied for the neuropathy.)  Does the 
service-connected right knee 
replacement result in any leg length 
discrepancy, gait impairment, or other 
condition that would put disabling 
stresses on the Veteran's left hip or 
knee?  

c.  Is it at least as likely as not 
that the Veteran's left hip and/or left 
knee disorders are proximately due to 
or the result of his service-connected 
total right knee replacement and/or 
right hip bursitis?  

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor 
of causation as it is to find against 
causation.  

3.  Thereafter, the agency of original 
jurisdiction (AOJ) should readjudicate 
this claim in light of any evidence added 
to the record.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


